UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-02474 MIDAS PERPETUAL PORTFOLIO, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Perpetual Portfolio, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 3/31/11 Item 1. Schedule of Investments MIDAS PERPETUAL PORTFOLIO, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2011 Shares Cost Value Gold (16.76%) SPDR Gold Trust (a) (b) $ $ Silver (5.73%) iShares Silver Trust (a) (b) Swiss Franc Assets (10.35%) Switzerland Government 2.50% Notes, due 3/12/16 (c) Hard Asset Securities (16.14%) Agricultural Chemicals (1.06%) Syngenta AG Crude Petroleum & Natural Gas (3.17%) Contango Oil & Gas Company (a) (b) Occidental Petroleum Corp. PetroChina Company Limited Gold Ores (2.08%) Barrick Gold Corp. Goldcorp Inc. Industrial Gases (1.04%) Praxair, Inc. (b) Metal Mining (0.97%) Rio Tinto Ltd. (b) Mining & Quarrying of Nonmetallic Minerals (No Fuels) (0.91%) Sociedad Quimica Y Minera De Chile S.A. Miscellaneous Metal Ores (0.71%) Cameco Corp. (b) Petroleum Refining (1.06%) Exxon Mobil Corp. Pipe Lines (No Naturual Gas)(1.04%) Enbridge Inc. (b) Real Estate Investment Trusts (3.11%) Health Care REIT, Inc. (b) PS Business Parks, Inc. (b) Public Storage (b) Steel Works, Blast Furnaces & Rolling Mills (Coke Ovens) (0.99%) Nucor Corp. (b) Total hard asset securities Large Capitalization Growth Stocks (16.43%) Beverages (1.15%) Companhia De Bebidas Das Americas-AMBEV (b) Cable & Other Pay Television Services (1.30%) Comcast Corp. Communications Equipment (0.98%) Cisco Systems, Inc. Electronic Computers (2.29%) Apple Inc. (a) Hewlett-Packard Company Fire, Marine & Casualty Insurance (0.76%) Berkshire Hathaway Inc. Class B (a) (b) Information Retrieval Services (1.14%) Google Inc. (a) (b) Life Insurance (1.08%) China Life Insurance Company Ltd. ADR (b) National Commercial Banks (1.18%) Wells Fargo & Company Oil & Gas Field Services (0.87%) Schlumberger Ltd. Pharmaceutical Preparations (0.98%) Roche Holding AG ADR Services-Prepackaged Software (2.37%) Microsoft Corp. Oracle Corp. State Commercial Banks (1.22%) Banco Bradesco S.A. Telephone Communications (1.11%) China Mobile Ltd. ADR Total large capitalization growth stocks Dollar Assets (34.61%) Money Market Fund SSgA Money Market Fund, 7 day annualized yield 0.01% SECURITIES HELD AS COLLATERAL ON LOANED SECURITIES (28.05%) State Street Navigator Securities Lending Prime Portfolio Total investments (128.07%) $ Liabilities in excess of other assets (-28.07%) ) Net assets (100.00%) $ (a) Non-income producing. (b) All or a portion of this security was on loan. As of March 31, 2011,the value of loaned securities and related collateral outstanding was $4,545,003 and $4,615,630, respectively. (c) Principal amount denominated in Swiss Francs. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is the United State are valued at the official closing price, last sale price or, if no sales has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price (on the local exchange) is unavailable, the last evaluated quote or closing bid price normally is used.Gold and silver bullion is valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price for that metal. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Funds may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. An investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. ● Level 1 – unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. ● Level 2 – observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which my included quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. ● Level 3 – unobservable inputs for the asset or liability including the Company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund’s assets and liabilities carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Gold $ $
